218 F.3d 701 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.WILLIAM D. LADD, Ronald D. Lowder and James R. Berger, Defendants-Appellees.APPEAL OF:  ASSOCIATED PRESS, CHICAGO  TRIBUNE COMPANY, COPLEY PRESS,  INCORPORATED, et al.
No. 99-2301
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 7, 1999Decided June 27, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 96 CR 30036--Richard Mills, Judge.
Before EASTERBROOK, RIPPLE and DIANE P.  WOOD, Circuit Judges.
RIPPLE, Circuit Judge.


1
This case comes  to us as a successive appeal to our  earlier decision, In re Associated Press,  162 F.3d 503 (7th Cir. 1998). In that  decision, we held that media  organizations covering the criminal trial  of James Berger could intervene in the  criminal proceedings for the limited  purpose of seeking documents sealed by  the district court. On remand, the  district court unsealed numerous  documents, but required that the identity  of unindicted coconspirators be kept  under seal. Statements of these  individuals had been admitted at Berger's  trial pursuant to the hearsay exception  for unindicted coconspirators. In this  appeal, we must decide whether the  identity of those unindicted  coconspirators should be released to the  public. For the reasons set forth in the  following opinion, we reverse the  judgment of the district court and remand  the case for further proceedings.


2
* BACKGROUND


3
On August 23, 1996, Management Services  of Illinois and four individual  defendants were indicted on 25 counts  involving bank fraud, money laundering,  and a scheme to defraud the Illinois  Department of Public Aid. On October 24,  1996, the grand jury issued a superseding  indictment that added James R. Berger as  a defendant to the charges relating to  the Public Aid scheme. On June 23, 1997,  the district court severed Berger's case.  The other defendants went to trial during  the summer of 1997. Berger's trial began  in November 1997.


4
At Berger's trial, the Government sought  to introduce the statements of alleged  coconspirators pursuant to Federal Rule  of Evidence 801(d)(2)(E), the hearsay  exception for coconspirator  statements.1 The district court  admitted conditionally the statements  "subject to the Government's eventual  proof of the foundational elements at  trial." R.374 at 3.


5
Various news organizations covering the  trial ("the Press") sought access to  numerous documents introduced at trial.  The district court initially denied the  Press' motion to intervene. We reversed  and remanded with instructions to allow  the Press to intervene. See Associated  Press, 162 F.3d at 508-09. The Press then  sought access both to sealed documents  and to information regarding the  videotaped deposition of Illinois  Governor James Edgar. See id. at 509-13.  In our opinion remanding the case, we  wrote:


6
[W]e believe that in this case the  appropriate course at this juncture is  that the district court articulate its  reasons for denying access to the  documents that are under seal. A careful  examination by the district court and an  explanation adequate to permit thorough  appellate review is especially warranted  in this case because the defendant in the  underlying criminal action has maintained  that certain material ought to be kept  under seal because it was not made part  of the public record. Id. at 510 (citation omitted). To allow  for meaningful appellate review, we also  asked the district court to describe the  documents and to provide the reasons why  they were sealed. See id.


7
In the course of the proceedings on  remand, the court offered two reasons for  initially having sealed the documents.  See United States v. Martin, 38 F.  Supp.2d 698 (C.D. Ill. 1999). First, it  believed that, because of concerns over  publicity during the trial, non-  disclosure was necessary to protect the  defendants' right to a fair trial.  Second, the court believed that non-  disclosure was required to ensure that  the Government's ongoing investigation  was not compromised. Because neither of  these reasons justified keeping documents  under seal after trial, the district  court later unsealed almost all of the  documents.


8
The court decided, however, to keep  under seal the names of five unindicted  coconspirators whose testimony was  admitted at trial. Noting that it had  made a public explanation of why it had  admitted their testimony, the district  court took the view that disclosing the  names of the unindicted coconspirators  would not promote an understanding of or  confidence in the criminal justice  system. It further said that the only  reason for disclosing the identities was  to stigmatize the individuals. The  district court concluded that the  individuals had a high privacy interest  because they would be affected adversely  by the public's knowledge that they had  been named as coconspirators in the  indictment, but would have no opportunity  to clear their names at trial. In the  court's view, the damage to their  reputations would be irreparable.

II
DISCUSSION
A.

9
Central to our decision today--and long  embedded in our case law and indeed in  that of the Supreme Court--is the strong  presumption that all trial proceedings  should be subject to scrutiny by the  public. As the Supreme Court has written:


10
[A] trial courtroom also is a public  place where the people generally--and  representatives of the media-- have a  right to be present, and where their  presence historically has been thought to  enhance the integrity and quality of what  takes place.


11
Richmond Newspapers v. Virginia, 448 U.S. 555, 578 (1980). Again in Press-  Enterprise Co. v. Superior Court, 464 U.S. 501, 509 (1984), the Court wrote  that the public also presumptively has a  right of access to the records of  judicial proceedings. See also Smith v.  United States District Court Officers,  203 F.3d 440, 441 (7th Cir. 2000)  [hereinafter Court Officers]. We  emphasized the importance of this  presumption in our earlier opinion in  this case. See Associated Press, 162 F.3d  at 506. This presumption is rebuttable to  preserve "higher values" so long as the  suppression is narrowly tailored to  preserving those values. Id.; see also  Press-Enterprise, 464 U.S. at 510; Grove  Fresh Distrib., Inc. v. Everfresh Juice  Co., 24 F.3d 893, 897 (7th Cir. 1994).


12
The Press seeks access to documents that  identify by name unindicted  coconspirators whose hearsay statements  were considered as evidence during trial.  We have no doubt that there is an  important public interest in revealing  this information. The source of evidence  admitted at trial and the circumstances  surrounding its admittance are important  components of the judicial proceedings  and crucial to an assessment of the  fairness and the integrity of the  judicial proceedings. See Napue v.  Illinois, 360 U.S. 264, 269 (1959);  United States v. Kaufmann, 783 F.2d 708,  710 (7th Cir. 1986) (quoting Napue).  Therefore, when the hearsay statement of  an unindicted coconspirator is entered  into evidence, it is a very different  situation than one in which the alleged  coconspirator is identified by the  Government during a preliminary phase of  the case. We therefore find ourselves in  respectful disagreement with our  colleague in the district court who took  the view that the situation before us  ought to be controlled by the decision of  the Court of Appeals for the Third  Circuit in United States v. Smith, 776 F.2d 1104 (3d Cir. 1985) [hereinafter  Smith].


13
In Smith, the court refused to allow the  release of the names of individuals  identified as potential coconspirators on  a bill of particulars. It concluded that  identification by the Government created  the chance of career-ending harm to the  individuals on the list, and that those  individuals, some of whom might be  entirely innocent, would have no  opportunity to vindicate themselves. See  id. at 1113-14. In that case, the  Government had provided no factual  context for its inclusion of particular  names on the list. See id. at 1113. Judge  Mansmann, concurring in the judgment, em  phasized that the Government had admitted  that it had "used a broad brush" in  deciding to include names on the list  "for the tactical purpose of not limiting  the evidence it could produce at trial."  Id. at 1116-17 (Mansmann, J.,  concurring).


14
We need not decide definitively the  correctness of the holding in Smith. It  is sufficient to point out that the situ  ation there was quite different than the  one before us. Here the hearsay  statements of the coconspirators were  admitted into evidence. For coconspirator  statements to be admitted pursuant to  Rule 801(d)(2)(E), the Government must  prove by a preponderance of the evidence  that a conspiracy existed, that both the  declarant and the defendant were members  of the conspiracy, and that the  statements were made in the course and in  furtherance of the conspiracy. See United  States v. Mojica, 185 F.3d 780, 788 (7th  Cir.), cert. denied, 120 S. Ct. 515  (1999); United States v. Powers, 75 F.3d 335, 339 (7th Cir. 1996). The district  court, in admitting the statements, found  that those requirements had been met. The  status of coconspirator was, therefore,  grounded in an evidentiary basis far more  solid than the assertion of the United  States Attorney.2


15
The Third Circuit held in Smith that  names of the unindicted coconspirators  could be withheld because otherwise it  was "virtually certain that serious  injury [to reputation] will be  inflicted." Smith, 776 F.2d at 1114.  Here, however, where there is a more  reliable basis for finding that the  individuals were indeed coconspirators,  that concern must yield to the public's  right to know the sources of evidence  considered by the jury at trial pursuant  to the coconspirator exception to the  hearsay rule.


16
The Government also notes that it has  released to the public an explanation of  how the statements of unindicted  coconspirators were used at trial. It  argues that, on account of this  statement, the public may have confidence  in the process by which the statements  were used and that, consequently, there  is no public interest in releasing the  actual identity of the unindicted  coconspirators. We cannot agree. The  source of admitted testimony is essential  to determining its reliability, and it  has long been recognized that the  reliability of a given witness'  statements may be determinative of the  outcome of a particular case. See Napue, 360 U.S. at 269; Kaufmann, 783 F.2d at  710 (quoting Napue).


17
The identity of a witness whose  statement was admitted at trial is a very  important factor in assessing the  integrity of the proceedings. "To hide  from the public eye entire proceedings,  or even particular documents or testimony  forming a basis for judicial action that  may directly and significantly affect  public interests, would be contrary to  the premises underlying a free,  democratic society." City of Hartford v.  Chase, 942 F.2d 130, 137 (2d Cir. 1991)  (Pratt, J., concurring).

B.

18
Given the presumption in favor of public  access to judicial proceedings and the  particular importance of the public's  right to assess the sources of evidence  and the circumstances under which it is  admitted, we must conclude that these  considerations outweigh any privacy  interest that might be asserted in favor  of keeping this information secret.


19
In the Government's view, by virtue of  the district court's ruling on the  admissibility of the statements under the  coconspirator exception to the hearsay  rule, the unindicted coconspirators now  bear the stigma of having been so  identified not only by the United States  Attorneys' office, but also by the  district court. Therefore, argues the  Government, the privacy interest of the  unindicted coconspirators is greater in  this case than in Smith. See Martin, 38 F. Supp. 2d at 704; Appellee's Br. at 15-  16. We look at the matter differently. As  we have just pointed out, before the  district court, the Government was  required to demonstrate, by a  preponderance of the evidence, that the  individuals, although unindicted, were in  fact members of the conspiracy. This  process identifies coconspirators to a  degree of certainty sufficient to permit  the consideration of their statements  despite the statements' otherwise  disabling characteristic as hearsay. This  same judicial scrutiny also provides a  reasonable degree of certainty that the  individuals are in fact coconspirators.


20
Indeed, we believe that our analysis is  compatible with the essential holding of  Smith. The animating concern of the Third  Circuit's opinion was to avoid tarnishing  the reputations of individuals who had  been named coconspirators by the  Government without any judicial check on  the factual basis for the imposition of  such a label. See Smith, 776 F.2d at 1114  (stating that its concern was with the  potential injury to "innocent  individuals").3 Here, the concern of  our colleagues in the Third Circuit is  squarely met by the determination of the  district court that there was sufficient  reason to believe that these individuals  were coconspirators to justify the  admission of their hearsay  statements.Although concern for the  reputation of the unindicted  coconspirators is not entirely eradicated  by the determination of the district  court, that concern is overcome by the  important countervailing public interest  in disclosure of the trial proceedings.

Conclusion

21
Because the hearsay statements of the  unindicted coconspirators were admitted  into evidence, the public interest in  disclosure outweighs the privacy  interests of the coconspirators. Release  of the identities of the unindicted  coconspirators is not for the  gratification of private spite or the  promotion of scandal. See Nixon v. Warner  Communications, Inc., 435 U.S. 589, 598  (1978). Rather, it is to ensure the  integrity and quality of the court's  proceedings. See Richmond Newspapers, 448 U.S. at 578. Accordingly, on remand, the  district court must release to the public  the names of all unindicted  coconspirators whose statements were  admitted into evidence pursuant to Rule  801(d)(2)(E) at James Berger's trial.


22
For the foregoing reasons, the judgment  of the district court is reversed, and  the case is remanded for proceedings in  conformity with this opinion.

REVERSED and REMANDED


Notes:


1
 A statement is not hearsay if--    (2) The statement is offered against a party and  is . . . (E) a statement by a coconspirator of a  party during the course and in furtherance of the  conspiracy.    Fed. R. Evid. 801(d).


2
 Our case is also qualitatively different from the  situation in United States v. Anderson, 799 F.2d 1438 (11th Cir. 1986). There, the Eleventh Cir-  cuit refused the request of the Tampa Tribune for  access to a list of unindicted coconspirators  that was attached to a discovered document. The  court held that documents produced in discovery  are not accessible to the public.


3
 The Third Circuit's holding has been interpreted  this way by other courts. See Times Mirror Co. v.  United States, 873 F.2d 1210, 1216 (9th Cir.  1989) (applying the reasoning of Smith to search  warrants because "[p]ersons who prove to be  innocent are frequently the subjects of govern-  ment investigations"); United States v. Gonzalez,  927 F. Supp. 768, 776 (D. Del. 1996) (describing  the critical issue in Smith as the "danger that  disclosing names of unindicted co-conspirators  would cause serious injury to innocent third  parties").